        Case 1:18-cv-02988-DLF Document 69 Filed 09/08/20 Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


DAMIEN GUEDES, et al.,          )
                                )
Plaintiffs,                      ) Case No. 1:18-cv-02988-DLF
                                 ) The Hon. Judge Friedrich
v.                              )
                                )
BUREAU OF ALCOHOL,              )
TOBACCO, FIREARMS AND           )
EXPLOSIVES, et al.,             )
                                )
         Defendants.            )
                                )
_______________________________ )
                                )
DAVID CODREA, et al.,           )
                                )
Plaintiffs,                     ) Case No. 1:18-cv-03086-DLF
                                ) The Hon. Judge Friedrich
v.                              )
                                )
BUREAU OF ALCOHOL,              )
TOBACCO, FIREARMS AND           )
EXPLOSIVES, et al.,             )
                                )
         Defendants.            )
_______________________________ )

      PLAINTIFFS’ NOTICE TO THE COURT OF THE ORDER OF THE
         TENTH CIRCUIT GRANTING EN BANC REHEARING IN
            APOSHIAN V. WILLIAM BARR, ET AL., NO. 19-4036

     Plaintiffs respectfully bring to this Court’s attention the September 4, 2020 Order

from the Tenth Circuit granting the Petition for Rehearing En Banc in W. Clark Aposhian

v. William Barr, et al., No. 19-4036 (attached). The Order provides the panel’s “May 7,
         Case 1:18-cv-02988-DLF Document 69 Filed 09/08/20 Page 2 of 3




2010 judgment is VACATED,” that the “matter is REOPENED” and that “this entire case

will be reheard en banc.”

     The Tenth Circuit requested supplemental briefing on five points specified in the

order, each of which also bear on this case. Four of the five questions probe the nature and

degree of deference, if any, that should apply in that case. The panel’s decision in Aposhian

was cited in Defendants’ Memorandum in Support of its Motion for Summary Judgment

on pages 8, 10, 11 and 13 and in their Reply on pages 4, 5, and 6.



     Respectfully Submitted,

      /s/ Joshua Prince                                Alan Alexander Beck
     Joshua Prince                                     D.D.C. Bar No. HI001
     D.D.C. Bar No. PA0081                             Law Office of Alan Beck
     Joshua@princelaw.com                              2692 Harcourt Drive
                                                       San Diego, CA 92123
     /s/ Adam Kraut                                    (615) 905-9105
     Adam Kraut                                        alan.alexander.beck@gmail.com
     D.D.C. Bar No. PA0080                             Counsel for Codrea Plaintiffs
     AKraut@princelaw.com
     Civil Rights Defense Firm, P.C.                   Erik S. Jaffe
     646 Lenape Road                                   D.C. Bar No. 440112
     Bechtelsville, PA 19505                           Schaerr | Jaffe LLP
     610-845-3803 (t)                                  1717 K Street NW
     Counsel for Guedes Plaintiffs                     Suite 900
                                                       Washington, DC 20006
     Stephen D. Stamboulieh                            202-787-1060 (t)
     D.D.C. Bar No. MS0009                             ejaffe@schaerr-jaffe.com
     Stamboulieh Law, PLLC
     P.O. Box 4008                                     Of Counsel
     Madison, MS 39130
     (601) 852-3440
     stephen@sdslaw.us
         Case 1:18-cv-02988-DLF Document 69 Filed 09/08/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

       I, Adam Kraut, hereby certify that I have filed with the Clerk of this Court, a true

and correct copy of the foregoing document or pleading, utilizing this Court’s CM/ECF

system, which generated a Notice and delivered a copy of this document or pleading to

all counsel of record.



Dated: September 8, 2020.



                                                         /s/ Adam Kraut
                                                         Adam Kraut
